Deny and Opinion Filed June 13, 2022




                                         In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                 No. 05-22-00566-CV

                        IN RE WAYNE TEAGUE, Relator

            Original Proceeding from the County Court at Law No. 4
                             Dallas County, Texas
                     Trial Court Cause No. CC-21-04019-D

                         MEMORANDUM OPINION
                 Before Justices Molberg, Pedersen, III, and Garcia
                          Opinion by Justice Pedersen, III
      Before the Court is relator’s June 9, 2022 petition for writ of mandamus. In

the petition, relator challenges the trial court’s issuance of a writ of possession in the

underlying eviction proceeding.

      Entitlement to mandamus relief requires relator to show that the trial court

clearly abused its discretion and that he lacks an adequate appellate remedy. In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). As the

party seeking relief, relator has the burden of providing the Court with a certified or

sworn copy of every document that is material to establishing his right to mandamus

relief. See TEX. R. APP. P. 52.3(k), 52.7(a); In re Butler, 270 S.W.3d 757, 759 (Tex.

App.—Dallas 2008, orig. proceeding) (requiring relator to submit a record
containing certified or sworn copies). Because the documents included in the record

are not certified by a trial court clerk or adequately sworn copies, we conclude relator

has not met this burden.

       Further, the petition does not include an adequate Rule 52.3(j) certification.

See TEX. R. APP. P. 52.3(j); In re Butler, 270 S.W.3d at 758 (applying Rule 52.3(j)

strictly).

       Accordingly, we deny the petition for writ of mandamus.



220566f.p05                                 /Bill Pedersen, III/
                                            BILL PEDERSEN, III
                                            JUSTICE




                                          –2–